Exhibit 10.25

Description of 2009 Compensation Arrangements for

Certain Executive Officers of Fortune Brands, Inc.

Description of 2009 base salaries, annual executive incentive bonuses and
long-term incentive awards for certain executive officers, constituting Exhibit
10.25 to the Annual Report on Form 10-K of Fortune Brands, Inc., for the fiscal
year ended December 31, 2008.

Base Salaries

Executive officers of the Company did not receive a salary increase in 2009.

 

 

Executive Officer

   2009 Salary

Bruce A. Carbonari

   $ 1,100,000

Mark Hausberg

   $ 365,000

Christopher J. Klein

   $ 546,000

Craig P. Omtvedt

   $ 630,300

Mark A. Roche

   $ 522,700

 

Annual Executive Incentive Bonus

On February 12, 2009, the Compensation and Stock Option Committee (the
“Committee”) of the Company’s Board of Directors established performance goals
under the Company’s Annual Executive Incentive Compensation Plan for the first
six months of 2009. The Committee will establish a goal for the second half of
the year in July 2009. Bonuses will be based 50% on achievement of each
six-month goal. The Plan covers officers of the Company holding the office of
Vice President or a more senior office. The Committee established as a
performance goal an incentive pool of 2.5% of 2009 adjusted net income (defined
generally as the Company’s net income from continuing operations) from which
bonuses will be paid. The Committee allocated a percentage of the pool to each
participant in the plan.

After 2009 adjusted net income is determined, the Committee will approve the
actual bonuses. The Committee has discretion to award bonuses that are less than
the percentage of the pool allocated to each participant, and generally approves
bonuses that range from 0% to 200% of a target bonus amount. The target bonus
amount is a percentage of base salary. The percentage of the target bonus amount
awarded is based primarily on the Company’s earnings per share results, but in
no event can bonuses exceed a participant’s allocated percentage of the pool.

The allocated percentage of the pool is: 29% for Bruce A. Carbonari, Chairman of
the Board and Chief Executive Officer; 4.5% for Mark Hausberg, Senior Vice
President – Finance and Treasurer; 8.5% Christopher J. Klein, Senior Vice
President; 11% for Craig P. Omtvedt, Senior Vice President and Chief Financial
Officer; and 7.5% for Mark A. Roche, Senior Vice President, General Counsel and
Secretary. The target bonus amount is 110% for Mr. Carbonari; 50% for
Mr. Hausberg; 65% for Mr. Klein; 75% for Mr. Omtvedt; and 60% for Mr. Roche.



--------------------------------------------------------------------------------

Long-Term Incentive Plan

Performance Awards

On February 23, 2009, the Committee granted performance awards to executive
officers for the 2009-2011 performance period contingent upon certain
performance goals being met. Executive officers will be paid the target number
of shares if the Company achieves 100% of the target average annual return on
invested capital and cumulative earnings per share. An additional amount of
shares will be paid if the Company exceeds the goals, but the maximum number of
shares paid will not exceed 150% of the target amount. If the minimum goals are
not achieved, no shares will be paid.

The target number of shares is: 63,200 for Mr. Carbonari; 6,900 for Hausberg;
17,300 for Mr. Klein; 24,800 for Mr. Omtvedt; and 16,300 for Mr. Roche.

Restricted Stock Units

On February 23, 2009, the Committee granted restricted stock unit awards
(“RSUs”)to executive officers for the 2009-2011 performance period. Each RSU
represents the contingent right to receive one share of the Company’s common
stock. Full payment of the RSUs will be made if the executive officer remains
employed with the Company through December 31, 2011 and certain performance
goals are met; or (b) if the executive officer retires during the performance
period and complies with a non-compete provision; or (c) in the event of the
executive officer’s death or disability. The number of restricted stock units
granted was: 53,500 for Mr. Carbonari; 5,900 for Hausberg; 14,700 for Mr. Klein;
21,000 for Mr. Omtvedt; and 13,800 for Mr. Roche.